—Orders, Supreme Court, New York County (Joan Lobis, J.), entered January 18, 2001, April 30, 2001, and July 6, 2001, respectively, which, inter alia, denied, in part, plaintiffs requests for unsupervised visitation with the parties’ child unless plaintiff agrees to post a bond in the amount of $100,000 to ensure that she will return the child to her father; denied plaintiffs application to vacate the order granting custody of the child to defendant; denied, in part, plaintiffs motion to vacate orders, same court and Justice dated June 29, 2000 and July 5, 2000; and rejected plaintiffs claim of lack of subject matter jurisdiction, unanimously affirmed, without costs. Plaintiffs appeal from order, same court and Justice, entered November 22, 2000, and defendant’s cross appeal from portions of the aforementioned order entered January 18, 2001, unanimously dismissed as abandoned, without costs.
When this custody dispute was previously before this Court, we held that plaintiff mother’s motion for permission to relocate to Puerto Rico with the parties’ minor child should have been denied and, accordingly, granted the cross motion of defendant father to stay relocation of the child (268 AD2d 168). However, *161notwithstanding the clear mandate of this Court denying plaintiff permission to effectively separate her daughter from the child’s father by removing the child to Puerto Rico, plaintiff persisted in her efforts to keep the child in Puerto Rico, and, in the course of so doing, has repeatedly failed to comply with clear judicial directives, including the order of this Court. We have considered plaintiffs various arguments in her still ongoing effort to accomplish what we have already declined to permit, among them her contention that the Parental Kidnaping and Prevention Act (28 USC § 1738A) has divested New York of subject matter jurisdiction in the present matter, and find them all to be without merit. Concur—Andrias, J.P., Saxe, Ellerin, Marlow and Gonzalez, JJ.